Opinion by
Kincheloe, J.
At the trial the president of the plaintiff company, Benjamin Goldstein, testified as to the process of manufacture, that he was in court when a witness (Leo Weiss) testified in the case of the Absorbo Beer Pad Co. v. United States (30 C. C. P. A. 24, C. A. D. 209) as to the process of manufacture of the pulpboard in that case, and that the process of manufacture he himself had observed in the Osthushenrich-Werke, A. G., was substantially similar in all respects to that in the Absorbo Beer Pad case, supra. The record in that case (Suit 4379) was incorporated herein. A sample of the merchandise in the case at bar was received in evidence as exhibit 1, and this witness testified that it was purchased from Osthushenrich-Werke, A. G., located at Glashuette, Saxony, Germany. Upon the whole testimony the court was satisfied that the merchandise at bar was manufactured in the manner described by Mr. Goldstein and by the witness Weiss in said prior case, by the use of wire screens on the machines during process of manufacture, the court stating that irrespective of how the pinprick markings may have been made, the pulpboard did not “rise to the dignity of” embossed goods, and “is not decorated or ornamented within the meaning of the terms employed by Congress.” As it was fairly established in the present case that the pulpboard under consideration is the same in all material respects, as well as in its appearance and method of manufacture, as that the subject of said Suit 4379, it'was held dutiable at 10 percent under paragraph 1402 as claimed.
Lawrence, J., did not participate in this decision.